Citation Nr: 0522705	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  03-34 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for cervical stenosis 
C3-4, C4-5, C5-6, status post laminectomies.

2.  Whether new and material evidence has been presented to 
reopen the claim for service connection for Charcot-Marie-
Tooth disease (CMT).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M.A. Herman, Counsel


INTRODUCTION

The veteran had active military service from February 1958 to 
June 1959.  This matter comes before the Board from a July 
2002 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Indianapolis, Indiana, which 
denied service connection for disability of the cervical 
spine.  The Board notes that the July 2002 decision and 
subsequent Statement of the Case and Supplemental Statement 
of Case were limited to the issue of service connection on a 
direct (38 C.F.R. § 3.303) and presumptive (38 C.F.R. 
§§ 3.307 and 3.309) basis.  The appeal is therefore limited 
to this scope.

The veteran was afforded a personal hearing at the Louisville 
RO before the undersigned in March 2005.  A transcript of the 
hearing is associated with the claims file.

During the course of his personal hearing, the veteran 
contended that his cervical spine disability may have been 
caused his CMT.  The issue of entitlement to secondary 
service connection for cervical stenosis C3-4, C4-5, C5-6, 
status post laminectomies has not been considered by the RO 
and is not inextricably intertwined with the issue on appeal.  
As such, the matter is referred to the RO for appropriate 
consideration.  See Harder v. Brown, 5 Vet. App. 183 (1993) 
(a secondary service connection claim is separate and 
distinct from a direct service connection claim.)

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
and his representative if further action is required on their 
part.




REMAND

The veteran testified at his March 2005 personal hearing that 
he was receiving disability benefits through the Social 
Security Administration (SSA).  He stated that the SSA 
granted his disability benefits in a 1991 decision.  There 
was no discussion as to the disability or disabilities that 
were the basis for the award.  The veteran noted, however, 
that the SSA performed a separate examination on him.  He 
also intimated that records from Kaiser Permanente may have 
been considered.  The SSA decision awarding the veteran 
disability benefits, to include the records and examination 
reports that it considered in making the decision, are not of 
record.  The duty to assist particularly applies to relevant 
evidence known to be in the possession of the Federal 
Government, such as VA, or Social Security records.  See 
38 C.F.R. § 3.159(c)(2) (2004); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (the possibility that 
SSA records could contain relevant evidence, to include an 
etiology opinion, cannot be foreclosed as irrelevant).  
Therefore, the AMC must obtain all available records relating 
to the veteran's claim for Social Security disability 
benefits.  

The veteran indicated at his personal hearing that he 
initially sought treatment for his cervical spine disability 
through Kaiser Permanente.  He stated that he received 
treatment through this care provider from 1967 to 1987.  
Noting that his medical records from Kaiser Permanente did 
not appear to be in his claims folder, the Board offered the 
veteran the opportunity to submit this evidence.  The veteran 
declined.  Nevertheless, as this matter must be sent to the 
AMC to obtain the veteran's SSA records, the Board finds that 
the veteran should be given another opportunity to submit any 
evidence in his possession that would shed light on his claim 
for service connection.  38 C.F.R. § 3.159(b) (2004).  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II) (finding that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim).

The RO issued a rating decision in December 1999 that denied 
service connection for CMT.  Following the promulgation of 
the VCAA in November 2000, the RO readjudicated the issue in 
an October 2001 rating action.  In June 2002, the veteran 
submitted correspondence arguing in favor of the issue of 
service connection for CMT.  He made reference a misdiagnosis 
of his disability and asked for reconsideration of his claim.  
The Board interprets this statement as a Notice of 
Disagreement with the October 2000 decision.  See 38 C.F.R. § 
20.201 (2004).  A statement of the case (SOC) has not been 
furnished regarding this issue.  As provided in Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999), a remand is in order 
so that an SOC addressing this claim can be issued.  

In providing the veteran with a SOC, it should be noted that 
entitlement to service connection for neuropathic muscular 
atrophy (Charcot-Marie-Tooth disease) was previously denied 
by the Board in an August 1961 decision.  That decision was 
final.  The SOC should therefore reflect the proper issue - 
whether new and material evidence has been presented to 
reopen the claim for service connection for Charcot-Marie-
Tooth disease.  Accordingly, this case is REMANDED to the RO 
via the AMC for the following development:

1.  The RO must review the claims folder and 
ensure that all notification and development 
action required by the VCAA are fully complied 
with and satisfied.  Specifically, the RO should 
request that the veteran provide any evidence in 
his possession that pertains to his claim.  The 
veteran should also be asked to complete a 
release to obtain his medical records from Kaiser 
Permanente.

2.  Request from the Social Security 
Administration, all records related to the 
veteran's claim for Social Security benefits 
including all medical records and copies of all 
decisions or adjudications.

3.  The RO should issue a Statement of the Case 
with respect to the issue whether new and 
material evidence has been presented to reopen 
the claim for service connection for Charcot-
Marie-Tooth disease.  The veteran should be 
advised that he may perfect his appeal of these 
issues by filing a Substantive Appeal within 60 
days of the issuance of the Statement of the 
Case, see 38 C.F.R. § 20.302(b) (2004), or 
alternatively, within the time proscribed by law 
to perfect an appeal to the Board.

4.  Following completion of the foregoing, if the 
benefit sought on appeal remains denied, the 
veteran and his representative should be provided 
a supplemental statement of the case (SSOC), and 
provided an appropriate period of time for 
response.

If an appeal is perfected on the issue of whether new and 
material evidence has been presented to reopen the claim for 
service connection for Charcot-Marie-Tooth disease, that 
issue should then be certified for the Board's appellate 
review, if otherwise in order.  By this REMAND the Board 
intimates no opinion, either factual or legal, as to the 
ultimate determination warranted in this case.  No action is 
required of the veteran until he is notified by the RO; 
however, he hereby advised of his right to submit additional 
evidence and argument on the matter that the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	T. MAINELLI
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


